ORDER

PER CURIAM.
AND NOW, this 26th day of September, 2006, the Petition for Allowance of Appeal is hereby GRANTED, the order of the Superior Court is VACATED, and this case is REMANDED to the Superior Court. The Superior Court is directed to specifically discuss Pa.R.A.P. 501, 511, Hospital & Healthsystem Association of Pennsylvania v. Department of Public Welfare, 585 Pa. 106, 888 A.2d 601, 606-07 n. 11 (2005), Pa.R.C.P. 1710(d), Debbs v. Chrysler Corporation, 810 A.2d 137, 161 n. 30 (Pa.Super.2002), and any other related precedent.
Jurisdiction relinquished.